PER CURIAM.
AFFIRMED. We agree with the appel-lee, Jeri Mar-Tratt, that once the appellant, Harold Van Arnem, withdrew his motion to vacate based upon a jurisdictional challenge and subsequently failed to object to the entry of a final judgment of garnishment, the trial court acted properly in subsequently rejecting a second motion to vacate filed over two (2) weeks later. Cf. Schneiderman v. Cantor, 546 So.2d 51 (Fla.4th DCA 1989). Under the unique circumstances of this case we believe appellant’s action in first filing and then withdrawing a challenge to the court’s jurisdiction, and failing to object to the entry of judgment despite the opportunity to do so, constituted a submission to the court’s jurisdiction and a waiver of subsequently discovered defects. We reject appellant’s contention that a different result is mandated because appellant’s counsel chose not to actually attend the noticed hearing on his motion to vacate and the appellee’s motion for entry of judgment.
ANSTEAD, GUNTHER, JJ., and FRANK, RICHARD H., Associate Judge, concur.